



Exhibit 10.49
AON DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective November 17, 2016)
Preamble    
The name of this plan is the Aon Deferred Compensation Plan (the “Plan”). The
purpose of this Plan is to provide certain select management or highly
compensated employees of Aon plc and its subsidiaries with the opportunity to
defer amounts earned as an employee. All amounts deferred under the Plan prior
to January 1, 2005, that were earned and vested prior to January 1, 2005, and
any amounts credited thereon (including pursuant to Section 4.03), shall be
governed by the terms of the Plan as in effect on October 3, 2004 and nothing in
this amended and restated Plan document shall affect deferred amounts under the
Plan that were earned and vested prior to January 1, 2005 and any amounts
credited thereon. It is intended that all amounts deferred under the Plan that
were earned and vested prior to January 1, 2005, and any amounts credited
thereon, shall be grandfathered from the application of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
guidance issued thereunder ("Code Section 409A"). The determination of whether
amounts deferred under the Plan, or any amounts credited thereon, were earned
and vested prior to January 1, 2005 shall be made in accordance with Code
Section 409A.
Section 1.Definitions
1.01 "Accounts" shall mean the Distribution Accounts and Investment Accounts.
1.02 “Aon” shall mean Aon plc, a public limited company incorporated under
English law
1.03     "Beneficiary" shall mean the beneficiary or beneficiaries designated by
the Participant to receive the amount, if any, payable under the Plan upon the
death of the Participant. The beneficiary of a Beneficiary shall be the estate
of such Beneficiary.
1.04     "Board" shall mean the board of directors of the Company, which has
delegated its obligations, responsibilities, and authority with respect to the
Plan to the Organization and Compensation Committee of the Board (or its
successor), to act for the Board in respect of all matters relating to the Plan.
1.05 “Code” means the Internal Revenue Code of 1986, as amended.
1.06     "Committee" shall mean the Administrative Committee, or its successor,
the members of which are appointed by the Board.
1.07 "Company" shall mean Aon Corporation.
1.08     "Compensation" shall mean the following types of earnings paid to an
Employee for his or her service on behalf of an Employer: (a) salary and fixed
base compensation and net commission, renewal and override compensation; (b)
amounts paid by the Employer pursuant to a periodic individual performance
appraisal or contractual agreement ("Bonus"); and (c) other bonus, personal
lines commissions, sign on bonus and stay bonus ("Other Earnings"). Unless
otherwise determined by the Committee and to the extent permitted by applicable
law, the following shall not be included in Compensation: (i) deferred
compensation payments; (ii) vested or unvested stock awards; (iii) income from
the exercise of stock options; (iv) expense reimbursements; (v) distributions
from, and Employer contributions to, the Aon Savings Plan, the Aon Employee
Stock Ownership Plan, the Aon Pension Plan or any other Employer fund or plan
providing retirement, health, welfare, death, insurance or similar benefits;
(vi) amounts paid to an Employee in respect to employment during which he is not
permanently employed within the United States or its possessions; and (vii)
amounts paid to an Employee while on a short or long term assignment outside of
the U.S. regardless of whether the Employee remains on the U.S. payroll; and
(viii) amounts previously deferred under the terms of the Plan.


1



--------------------------------------------------------------------------------





1.09     "Distribution Accounts" shall mean the Accounts established by the
Committee to reflect the distribution method selected by a Participant. If the
Employee elects to begin distributions before termination of employment for any
reason, the Distribution Account shall be known as an "In-Service Account." If a
Participant elects to begin distributions in the year following separation from
service for any reason, the Distribution Account shall be known as a "Retirement
Account." A Participant may select one or two distribution methods to begin
before separation from service, and therefore the Committee may establish one or
two "In-Service Accounts" for a Participant. The Participant may select only one
distribution method to begin after separation from service, and therefore the
Committee may establish only one Retirement Account for a Participant. If a
Participant does not make an affirmative election, the Distribution Account
shall be a Retirement Account.
1.10     "Employee" shall mean any exempt United States employee of an Employer,
who is actively working and residing in the United States.
1.11 “Employer” shall mean Aon, the Company, or a Subsidiary that employs an
Employee.
1.12     "Investment Accounts" shall mean the Accounts established by the
Investment Committee to reflect the investment alternatives selected by the
Participant from among the investment alternatives made available by the
Investment Committee from time to time under Section 4.02 of the Plan. These
Investment Accounts will be established under each Distribution Account to
reflect the investment alternative(s) elected by the Participant for that
Distribution Account.
1.13     “Investment Committee” means the Retirement Plan Governance and
Investment Committee, or its successor, the members of which are appointed by
the Board.
1.14 "Participant" shall mean any eligible Employee who participates in the Plan
pursuant to Section 2.
1.15     "Subsidiary" shall mean any corporation of which 50% or more of the
voting stock is owned or controlled, directly or indirectly, by Aon or the
Company or by one or more of such corporations.
SECTION 2.    Eligibility
2.01    Eligibility. Participation in this Plan shall be restricted to a select
group of senior management or highly compensated Employees who provide services
to an Employer, as determined by the Committee. An Employee for whom deferrals
are maintained in a Distribution Account shall remain a Participant until such
Distribution Account is distributed in full. Notwithstanding any provision in
the Plan to the contrary, the Committee shall have sole and absolute discretion
to determine which Employees are eligible to participate with respect to a
calendar year, and the right to participate with respect to one calendar year
shall not entitle an Employee to participate with respect to any future calendar
year.
SECTION 3.    Election To Defer
3.01     Employee Deferrals. On or before December 31 of any calendar year, each
Employee designated as eligible to participate in the Plan shall be entitled to
make an irrevocable election to defer receipt of any whole percentage (up to
75%) of Compensation otherwise payable to the Employee for his or her services
as an Employee from an Employer for the following calendar year. An election to
defer receipt of any net commission that qualifies as a sales commission, as
defined in Treasury Regulations Section 1.409A-2(a)(12)(i), shall be effective
for any net commissions earned by an Employee during the following calendar year
based on sales that occur during such calendar year. On or before December 31 of
the year prior to the year in which the performance period for any Bonus
commences, each Employee eligible to participate in the Plan shall also be
entitled to make an irrevocable election to defer receipt of such Bonus in any
whole percentage (up to 100%). In addition, on or before December 31 of any
year, each Employee eligible to participate in the Plan shall be entitled to
make an irrevocable election to defer receipt of any whole percentage (up to
100%) of Other Earnings paid to the Employee for his or her services as an
Employee from an Employer for the following calendar year. Each Participant will
need to make an affirmative election to make deferrals hereunder for each
calendar year, in accordance with rules established by the Committee.


2



--------------------------------------------------------------------------------





3.02     New Hire Deferrals. Notwithstanding anything herein to the contrary, to
the extent consistent with Code Section 409A, when an Employee is first
designated by the Committee as eligible to participate in this Plan, the
Committee may permit (in its sole and absolute discretion) the Employee to make
an irrevocable election to defer receipt of Compensation, Bonuses, or Other
Earnings (subject to the percentage limits set forth in Section 3.01), provided
that such irrevocable deferral election (i) is submitted by the Employee within
thirty (30) days of the Committee’s determination that the Employee is eligible
to participate and (ii) applies only to Compensation, Bonuses, or Other Earnings
earned and payable following the Employee’s submission of his or her irrevocable
deferral election.
3.03     Employer Contributions. In addition to deferrals elected by the
Employee pursuant to this Section 3, an Employer may also elect to credit an
Employee with an Employer contribution under the Plan. The amount of any such
contribution shall be determined by the Employer in its sole and complete
discretion, and may be subject to such vesting and forfeiture conditions
specified by the Employer at the time of crediting. Unless otherwise specified
by the Committee, any contribution credited to an Employee under this Section
3.03 shall be allocated to the Employee’s Retirement Account and subject to all
defaults or elections that may be applicable to the Employee’s Retirement
Account. Once credited, an Employer contribution shall be treated in the same
manner as any other deferral of Compensation made under the Plan.
SECTION 4.    Deferred Compensation Amounts and Investment Elections
4.01     Deferral Period Accounts. The Committee shall establish Distribution
Accounts and Investment Accounts for any Employee who makes an irrevocable
deferral election or who otherwise is credited with an Employer contribution.
The Committee shall establish such other subaccounts as are necessary for proper
administration under the Plan.
4.02     Investment Elections. The Investment Committee will select the
investment alternatives available to the Participants from time to time, and the
Company shall establish an Investment Account for each available investment
alternative. The Participant may make a separate investment election for each
Distribution Account created under Section 5.01. Each Participant making an
election to defer amounts shall also elect how the deferred amount will be
allocated to the Investment Accounts. If a Participant fails to make an
investment allocation, any deferral shall be allocated to the Investment Account
designated by the Investment Committee from time to time as the default
investment alternative. Participants may make reallocations of such amounts
among the existing investment alternatives on any business day; except (i)
changes may not be made more than once a day and (ii) the Committee may impose
whatever other restrictions it deems advisable, including restrictions which may
apply only to certain Participants in the Plan, restrictions which may apply
only to deferrals made under prior plans, and restrictions designed to prevent
violation of the federal securities laws. The Investment Committee may change
the investment alternatives available to Participants at any time in its sole
discretion.
4.03     Investment Accounts. If any deferral is allocated to a particular
Investment Account, such deferral shall be credited as soon as administratively
practicable after the day such amount would otherwise have been payable to the
Participant had it not been deferred. The amount of shares so credited to the
Investment Account will be determined by dividing the deferred amount by the
Fair Market Value of the investment alternative. The "Fair Market Value" of that
alternative is the last published sales/purchase price of that alternative on
that day. If dividends are paid on the Investment Account, the dividends will be
treated as reinvested in that investment alternative, based on its Fair Market
Value on that date. If a Participant changes his or her investment alternative,
any amount invested or disinvested in any alternative investment will be done as
soon as administratively feasible at the Fair Market Value of that alternative
investment on that day; provided, however, a Participant may not change his or
her investment alternative election more than once a day.
SECTION 5.    Method of Distribution
5.01 Method of Distribution.
(a)
Distribution Accounts. A Participant may elect up to three different
distribution forms of payments and these forms may differ as to the timing of
commencement of payments or distribution period, or both. A Participant may
elect up to two In-Service Accounts and one Retirement Account. When the
Participant elects to defer any Compensation, any Bonus, and/or any Other
Earnings pursuant to Section 3, the Participant shall also make an irrevocable
election as to the beginning year of distribution with respect to amounts so
credited to the Distribution Accounts of the Participant and as to the form of
payment.



3



--------------------------------------------------------------------------------





(i)
In-Service Account. If a Participant elects to commence distributions on a date
or pursuant to a fixed schedule before separation from service with tan
Employer, an In-Service Account will be established and the Participant may
elect payment in annual installments not in excess of five (5) or in a lump sum,
but the commencement date must be later than three (3) years after the
Participant's first deferral. Payments due in any calendar year prior to
separation from service will be made during the first 2½ months of such year
based on the balance as of the February 28 that falls within such 2½ month
period.

Notwithstanding the foregoing, if a Participant with an In-Service Account
separates from service with the Employer before the first date on which he or
she is scheduled to commence distributions from the In-Service Account,
distributions to the Participant will be made pursuant to all elections (or
defaults) applicable to his or her Retirement Account.
(ii)
Retirement Account. If a Participant elects to commence distributions after
separation from service with the Employer, or if a Participant fails to make any
election, a Retirement Account will be established, and the Participant may
elect payment in annual installments not in excess of ten (10) or in a lump sum.
If a Participant fails to make an election as to the form of distribution, or if
the Participant’s Retirement Account is first established in connection with a
contribution credited to the Participant under Section 3.03 or due to the
Participant’s separation from service prior to the distribution date elected
with respect to a Participant’s In-Service Account, the default form of
distribution shall be three (3) annual installments. Payments due on account of
separation from service will be made during the first 2½ months of the year
following the year of separation from service, based on the balance as of the
February 28 that falls within such 2½ month period.

(b)
Delay for Specified Employees. Notwithstanding the foregoing, if a Participant
is a "specified employee" for purposes of Code Section 409A, distribution on
account of separation from service (whether from the Retirement Account or the
In-Service Accounts) shall be delayed until the earlier to occur of the
Participant's death or the date that is six (6) months and one (1) day following
the Participant's separation from service with the Employer (the "Delay
Period"), provided that such date is later than the date such payment would
otherwise have been made pursuant to the preceding sentence. Upon the expiration
of the Delay Period, the delayed payment(s) shall be paid to the Participant,
and any remaining installment payments due shall be payable in accordance with
their original payment schedule.

(c)
Subsequent Elections. A Participant may elect to change the form of distribution
and/or the timing of commencement of payment of his or her In-Service Accounts
provided such election (i) is made at least twelve (12) months before the date
the lump sum payment or the first installment payment is otherwise scheduled to
be paid, (ii) shall not take effect until at least twelve (12) months after the
date on which such election is made, and (iii) except in the case of a payment
upon the death or Unforeseeable Emergency (as described below in Section 5.03)
of the Participant, shall defer payment of the Participant's In-Service Account
for at least five (5) years from the date the lump sum payment or the first
installment amount would otherwise have been paid. No subsequent deferral
elections may be made with respect to a Participant’s Retirement Account.

5.02     Installment Payments. If the Participant has elected installment
payments, the amount of the first payment shall be a fraction of the total
balances of the Participant's Distribution Accounts as of the applicable
February 28, the numerator of which is one and the denominator of which is the
total number of installments elected. The amount of each subsequent payment
shall be a fraction of the total balances, including any dividend equivalents,
of the Participant's Distribution Accounts similarly computed for each
subsequent payment, the numerator of which is one and the denominator of which
is the total number of installments remaining. Each installment shall be
withdrawn proportionately from the applicable Investment Account.
Notwithstanding anything herein to the contrary, in the event that, as of any
installment payment date following a Participant’s separation from service, the
total balance of the Participant’s Distribution Accounts is less than $50,000,
such total balance will be distributed to the Participant in a lump sum.


4



--------------------------------------------------------------------------------





5.03     Withdrawals for Unforeseeable Emergency. Amounts deferred under the
Plan may be distributed to a Participant, upon the written request of the
Participant and at the discretion of the Committee, based on an Unforeseeable
Emergency. An "Unforeseeable Emergency" shall mean a severe financial hardship
resulting from (i) an illness or accident of the Participant, the participant's
spouse or Beneficiary, or the Participant's dependent (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B));
(ii) the loss of the Participant's property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, may constitute an Unforeseeable Emergency.
Finally, the need to pay for the funeral expenses of the Participant's spouse or
Beneficiary, or the Participant's dependent (as defined in Code Section 152,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)) may also
constitute an Unforeseeable Emergency. Adequate proof of Unforeseeable Emergency
must be provided to the Committee. Withdrawals for Unforeseeable Emergency may
not exceed the lesser of (i) the balance of the Participant's Distribution
Accounts and (ii) the amount reasonably necessary to satisfy the Unforeseeable
Emergency plus taxes reasonably anticipated as a result of the payout and may be
made only if the Committee finds that the Unforeseeable Emergency may not be
relieved through reimbursement or compensation from insurance or otherwise or by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not cause severe financial hardship. Any withdrawal for
Unforeseeable Emergency will be made within 90 days of the occurrence of the
Unforeseeable Emergency. If a distribution on account of an Unforeseeable
Emergency is granted, deferrals for the remainder of that calendar year shall
cease. Withdrawals for Unforeseeable Emergency shall be made in the following
order: (1) from the In-Service Account with the closest payment date to the date
of withdrawal; (2) to the extent not yet satisfied, from the In-Service Account
with the next closest payment date, and (3) to the extent not yet satisfied,
from the Retirement Account. Amounts distributed from each Distribution Account
shall be taken pro rata from all Investment Accounts within that specified
Distribution Account.
5.04     Distribution Upon Death. If any Participant dies when installment
payments are being paid to the Participant, the unpaid amounts in the
Participant's Distribution Accounts shall be paid to the Participant's
Beneficiary in accordance with the time period selected by the Participant. If
any Participant dies when installment payments are not being paid to the
Participant, such unpaid amounts shall be paid to the designated Beneficiary
beginning in the year after the Participant's death, and shall be paid in
accordance with the defaults or elections applicable to the Participant’s
Retirement Account. If any Participant dies who selected a lump sum distribution
that has not yet been paid, such lump sum distribution shall be paid to the
Participant's Beneficiary in the year after the Participant's death. If a
Beneficiary dies after the Participant but before payments have commenced,
payment will be made to the Beneficiary's estate in a single lump sum. If a
Participant fails to designate a Beneficiary, the amounts payable hereunder
shall be made to the Participant's estate in a single lump sum. If a Beneficiary
predeceases the Participant, amounts payable hereunder shall be made to the
contingent Beneficiary, but if none or if not living, payments shall be made to
the Participant's estate in a single lump sum.
5.05 Form of Distribution. All distributions will be in the form of cash.
5.06     Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan may not
be accelerated except as otherwise permitted under Code Section 409A.
SECTION 6.    Miscellaneous
6.01     Participant's Rights and Interest in the Accounts. No provision in this
Plan shall be construed to give any Participant the right to be retained in any
Employer’s service or to any benefits not specifically provided by the Plan.
Neither a Participant nor a Beneficiary shall have any interest in the deferred
compensation or earnings credited to his or her accounts other than as an
unsecured general creditor of the Company. All amounts deferred or otherwise
held for the benefit of a Participant or a Beneficiary under the Plan shall
remain the sole property of the Employer. The Company may or may decide to
purchase an annuity or insurance contract intended to mirror the performance of
the investment elections made by the Participants or Beneficiaries, but in all
circumstances such annuity or insurance contract will be owned by the Company.


5



--------------------------------------------------------------------------------





6.02     Nonalienability and Nontransferability. The rights of a Participant to
the payment of deferred compensation as provided in the Plan shall not be
assigned, transferred, pledged or encumbered, or be subject in any manner to
alienation or anticipation; provided, however, that a Participant’s Accounts may
be assigned or alienated pursuant to a Domestic Relations Order (as such term is
defined for purposes of Code Section 414(p)(1)(B)), subject to such uniform
procedures as may be adopted by the Committee from time to time. Any amount
subject to a Domestic Relations Order shall be distributed as soon as
practicable. No Participant may borrow against his or her Accounts.
6.03     Plan Administrator. The administrator of the Plan shall be the
Committee, which shall have authority to adopt rules and regulations for
carrying out the Plan, to delegate its administrative responsibilities as it
shall, from time to time, deem advisable, and to interpret, construe, and
implement the provisions thereof, in its complete discretion. Any decision or
interpretation of any provision of the Plan adopted by the Committee shall be
final and conclusive.
6.04 Claims Procedures.
(a)
Initial Claims. A Participant who believes that he or she is entitled to receive
benefits under this Plan, including benefits other than those initially
determined by the Committee to be payable, may file a claim in writing with
Committee, specifying the reasons for such claim. The Committee shall, within
ninety (90) days after receipt of such written claim (unless special
circumstances require an extension of time, but in no event more than one
hundred and eighty (180) days after such receipt), send a written notification
to the Participant as to the disposition of such claim. Such notification shall
be written in a manner calculated to be understood by the claimant and in the
event that such claim is denied in whole or in part, shall (i) state the
specific reasons for the denial, (ii) make specific reference to the pertinent
Plan provisions on which the denial is based, (iii) provide a description of any
additional material or information necessary for the Participant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) set forth the procedure by which the Participant may appeal the denial of
such claim.

(b)
Appeals. The Participant (or his or her duly authorized representative) may
request a review of the denial of any such claim or portion thereof by making
application in writing to the Committee within sixty (60) days after receipt of
such denial. Such Participant (or his or her duly authorized representative)
may, upon written request to the Committee, review any documents pertinent to
such claim, and submit in writing issues and comments in support of such claim.
Within 60 days after receipt of a written appeal (unless special circumstances
require an extension of time, but in no event more than one hundred and twenty
(120) days after such receipt), the Committee shall notify the Participant of
the final decision with respect to such claim. Such decision shall be written in
a manner calculated to be understood by the claimant and shall state the
specific reasons for such decision and make specific references to the pertinent
Plan provision on which the decision is based.

(c)
Finality of Decisions; Exhaustion of Remedies. To the extent permitted by law,
decisions reached under the claims procedures set forth herein shall be final
and binding on all parties. No legal action for benefits under the Plan shall be
brought unless and until the Participant has exhausted his remedies under this
Section. In any such legal action, the Participant may only present evidence and
theories which the Participant presented during the claims procedure. Any claims
which the Participant does not in good faith pursue through the review stage of
the procedure shall be treated as having been irrevocably waived. Any suit or
legal action initiated by a Participant under the Plan must be brought by the
Participant no later than six (6) months following a final decision on the claim
for benefits by the Committee. The six (6) month limitation on suits for
benefits will apply in any forum where a Participant initiates such suit or
legal action.

6.05     Amendment and Termination. The Plan may, at any time, be amended or
modified, or, subject to and in compliance with Code Section 409A, terminated by
action of the Board. No amendment, modification, or termination shall, without
the consent of a Participant, adversely affect such Participant's rights with
respect to amounts accrued in his or her Accounts.
SECTION 7.    General Provisions
7.01     Controlling Law. Except to the extent superseded by federal law, the
laws of Illinois shall be controlling in all matters relating to the Plan.


6



--------------------------------------------------------------------------------





7.02     Facility of Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his or her financial affairs may be paid to the legal representative of
such person or may be applied for the benefit of such person in any manner which
the Committee may select.
7.03     Withholding of Payroll Taxes. The Employer shall withhold from such
payments any taxes required to be withheld for federal, state, or local
government purposes.
7.04     Liability. No member of the Board, no employee of an Employer, or any
of their affiliates, and no member of the Committee or Investment Committee
shall be liable for any act or action hereunder whether of omission or
commission, by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated or, except in
circumstances involving such entity’s or person’s bad faith, gross negligence or
fraud, for anything omitted or committed by such entity or person. The Company
will fully indemnify and hold the members of the Committee and the Investment
Committee harmless from any liability hereunder, except in circumstances
involving a Committee or Investment Committee member's bad faith, gross
negligence, or fraud.
7.05     Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term "successors" as
used herein shall include any corporation or other business entity, which shall
by merger, consolidation, purchase, or otherwise, acquire all or substantially
all of the business and assets of the Company and successors of any such
corporation or other business entity.
7.06     Code Section 409A. The Plan and the benefits provided hereunder are
intended to comply with Code Section 409A and the guidance and Treasury
regulations issued thereunder, to the extent applicable thereto. Notwithstanding
any provision of the Plan to the contrary, the Plan shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, an
Employer shall not be required to assume any increased economic burden in
connection therewith. Although the Committee intends to administer the Plan so
that it will comply with the requirements of Code Section 409A, neither any
Employer nor the Committee represents or warrants that the Plan will comply with
Code Section 409A or any other provision of federal, state, local, or non-United
States law. For purposes of the Plan, a Participant shall be considered to have
a separation from service with the Employer on the date such Participant has a
"separation from service" (as described under Code Section 409A and the guidance
and Treasury regulations issued thereunder) with Aon, the Company, and all of
their Subsidiaries. For purposes of Code Section 409A, a Participant’s
entitlement to a series of installment payments shall be treated as an
entitlement to a single payment. Neither Aon, the Company, their Subsidiaries,
nor their respective directors, officers, employees or advisers shall be liable
to any Participant (or any other individual claiming a benefit through the
Participant) for any tax, interest, or penalties the Participant might owe as a
result of participation in the Plan, and Aon, the Company and their Subsidiaries
shall have no obligation to indemnify or otherwise protect any Participant from
the obligation to pay any taxes pursuant to Code Section 409A.


IN WITNESS WHEREOF, the Company has adopted this amendment and restatement of
the Aon Deferred Compensation Plan as of the 17th day of November, 2016.


AON CORPORATION    
By:
/S/ Anthony R. Golund
                                                                     


Anthony R. Goland
Executive Vice President and
Chief Human Resources Officer


7

